The opinion of the Court was drawn up by
Hathaway, J.
By R. S. of 1841, c. 76, § § 18, 19, 20, the remedy of the creditor of the corporation was to seize on execution the property of the individual stockholder, or, at his election, to have his action on the case. By statute of 1845, c. 169, the remedy against the individual stockholder is by scire facias, “provided that this Act shall not apply to any suits or actions now pending.” And, by statute of 1856, c. 271, § 3, case is restored and limited to six months after *193the rendition of judgment against the corporation. This action was not seasonably commenced. Longley & al. v. Little, 26 Maine, 162. Plaintiff nonsuit.
Tenney, C. J., May, Goodenow, and Davis, J. J., concurred.